DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 1-27 in the reply filed on 4/9/2021 is acknowledged.  Claims 28-34 are withdrawn.

Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(1) and (m) because the shading is done in such a way that the details of the darkened structure cannot be made out and some of the reference numbers in each figure are obscured.  
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an . 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 17 are objected to because of the following:
Claim 5, line 4, “deal” should be “seal”.
Claim 17, line 3, “hollowing” should be “hollow”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the lock member” (claim 3, line 2; did Applicant intend for claim 3 to depend from claim 2 instead?). 
As for the function limitation of the biasing member in the last two lines of claim 16 including the phrase “when the cup portion is not in cotact with a fluid”, such is unclear and seems to mis-describe the invention since the term “fluid” includes both liquids and gases, and Applicant’s invention doesn’t operate in a vacuum and the cup portion is always in contact with a fluid.  
Claims 4-27 are rejected since they suffer the same defects as the claims from which they depend.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (U.S. 10,088,398), hereinafter “Clark”.

    PNG
    media_image1.png
    586
    437
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    572
    400
    media_image2.png
    Greyscale

Clark teaches a fluid purification device comprising a tank 12 having a hollow interior, a cover 14, and a release assembly (including 890 etc.) pivotally coupled to the cover and having a relief valve (including 830, 831 etc.) coupled to the hollow interior.  The release assembly is moveable between first and second positions (compare 8A and 8B) and the valve is movable between an operating position (Fig 8B, where the valve 831 is pressed into the aperture 833); a released position (Fig 8A, where the biasing force on the spring is lessened due to movement of shaft 830 and the amount of the gap between the aperture 833 and the valve member 831 depends upon 

    PNG
    media_image3.png
    685
    506
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    716
    540
    media_image4.png
    Greyscale


Clark also teaches the limitations of claims 16-18 including lever 20, valve 30 having a cup portion and first seal valve member 31 and a spring 34 that biases the valve open in figure 4 and closed in figure 5 (because of compression applied by the piston 32 upon movement of the lever 20).  He also teaches a cap 36 at the opposite end of the valve member.

Claims 1-7 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (U.S. 4,989,636).

    PNG
    media_image5.png
    377
    318
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    816
    516
    media_image6.png
    Greyscale

Hunter teaches all the limitations of the aforementioned claims including a tank 10, cover 26, lever 36 with locking member at 60, a pressure relief valve having a cup 152 and first seal 150 at one end and a cap 126 and second seal 134 at the other end.  As for the relief valve positions of claim 1, the claim does not require the position to be different from one another nor define the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 and 20-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark.  Clark was expanded above and also teaches selecting a wire size and coil length for a given valve member (and cup portion) to have a desired preloading value for the spring and a desired opening pressure (col. 4, line 62 to col. 5, line 4; col. 5, line 63 to col. 6, line 4; and col. 6, line 49-51).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to select the characteristics of the spring including wire size and length—which determines force applied [as in claims 8-11 and 20-23] and the ratio with a given cup portion surface area [as in claims 12-15 and 24-27]—in order to have a desired opening pressure for the system environment of use.   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778